Citation Nr: 0914404	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-40 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
military service from November 1966 to October 1968, is a bar 
to the receipt of Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION


The appellant served on active duty from November 1966 to 
October 1968; he was discharged under other than honorable 
(OTH) conditions. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision of the 
VA Regional Office (RO) in Waco, Texas.  The RO determined 
that the appellant was not eligible for pension benefits 
because his discharge was issued under OTH conditions, 
constituting a bar to the payment of VA benefits.  The 
appellant timely appealed the RO's August 2005 adverse rating 
action to the Board, and this appeal ensued.  

The appellant testified at a hearing before the undersigned 
at the RO in January 2009.  A copy of the hearing transcript 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty with an 
undesirable discharge; that is, under other than honorable 
conditions.

2.  The appellant was subject to non-judicial punishments 
five times, two special courts martial for being absent 
without leave (AWOL), disrespect to an officer, and having 
failed to obey commands.  

3  The appellant's offenses committed during service were not 
minor and were willful and persistent; additionally, he was 
not insane at the time of the commission of these offenses.





CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful 
and persistent misconduct is dishonorable for VA purposes and 
is therefore a bar to VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the law as mandated by statute, and not the evidence, is 
dispositive of the appellant's appeal, The Veterans Claims 
Assistance Act (VCAA) of 2000 is not applicable.  See, Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.); VAOPGCPREC 5-2004.  As such, no further 
action is required pursuant to the VCAA.

II.  Merits Analysis

At issue in the present appeal is whether the appellant's 
discharge was dishonorable as defined pursuant to 38 C.F.R. § 
3.12(d), thus constituting a bar to VA benefits. Although the 
appellant was not specifically discharged under 
"dishonorable" conditions (he was discharged under OTH 
conditions), 38 C.F.R. § 3.12(d) states that a discharge 
because of an offense involving moral turpitude is considered 
to have been issued under dishonorable circumstances.  See 38 
C.F.R. § 3.12(d)(4) (2008).

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran.  Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  
"38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements set forth in paragraph (g) of this section, 
an honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under this section:  (1) the President's directive of 
January 19, 1977, implementing Presidential Proclamation 4313 
of September 16, 1974; or (2) the Department of Defense's 
special discharge review program effective April 5, 1977; or 
(3) any discharge review program implemented after April 5, 
1977, that does not apply to all persons administratively 
discharged or released from active military service under 
other than honorable conditions.  
38 C.F.R. § 3.12(h).

The appellant maintains that he is entitled to non-service-
connected disability pension benefits because his October 
1968 service discharge was upgraded to "Under Honorable 
Conditions."  (See, Notice of Disagreement, dated and signed 
by the appellant in September 2005, and January 2009 hearing 
Transcript (T.) at page (pg.) 5). 

The facts of this case are not in substantial dispute.  The 
appellant served on active duty from November 1966 to October 
1968; he was discharged under OTH conditions. 

By an October 1969 administrative decision, VA determined 
that the appellant's October 1968 service discharge was 
issued under other than honorable conditions.  Thus, VA 
benefits would not be paid to him.  The October 1969 decision 
explained that [service department] records pertinently 
showed that the appellant had received non-judicial 
punishments five times, two special courts-martial for being 
absent without leave (AWOL), disrespect to an officer, and 
failure to obey commands.  During service, a psychiatrist 
found the appellant mentally responsible for his actions, and 
the appellant does not contend otherwise.  

In a July 1986 VA administrative decision, apparently issued 
in conjunction with the appellant having filed a claim for 
service connection for a skin rash of the right hand, it was 
explained to him that his October 1968 service discharge was 
issued under OTH conditions.  The appellant was also informed 
that while his discharge had been upgraded to under honorable 
conditions under the Department of Defense's special 
discharge review program on August 16, 1978, that that 
upgrade was not affirmed by a Department of Defense review 
under Public Law 95-126.  Thus, it was determined that the VA 
benefits would not be paid to him.  
As the evidence does not show that a Discharge Review Board, 
pursuant to the provisions 10 U.S.C.A. § 1553, has upgraded 
the appellant's October 1968 service discharge to under 
honorable conditions on an individual basis, the bar to VA 
benefits established under 38 C.F.R. § 3.12(d) remains in 
effect.  See 38 C.F.R. § 3.12(g),(h).

For the reasons and bases expressed above, the Board finds 
that the appellant's discharge from military service in 
October 1968 is considered to have been issued under 
dishonorable conditions.  Accordingly, the appellant's 
character of discharge constitutes a bar to the payment of VA 
benefits.  An exception is not warranted because the 
appellant was not insane at the time of the commission of the 
offenses which led to his other than honorable discharge, and 
he does not contend otherwise.  See 38 C.F.R. § 3.12(b) 
(2008).  Because the law, and not the facts, is dispositive 
of the issue on appeal, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).







ORDER

As the appellant's undesirable discharge from service dated 
November 1966 to October 1968 is found to be a legal bar to 
VA compensation benefits, the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


